Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing April 7, 2009 Re: File No. 811-179 Securities and Exchange Commission treet N.E. Washington, D.C. 20549 Attention: Division of Investment Management Dear Sirs: We are filing herewith under Section 17(g) of the Investment Company Act of 1940, the following items with respect to the joint insured RMIC bond covering Central Securities Corporation (the Corporation) and Central Securities Corporation Profit Sharing Plan (the Plan): 1.
